El Juez Asociado SR. HeRNÁndez,
emitió la opinión del tribunal. -
Los esposos Don Felipe Hecht, natural de San Juan de Puerto Rico y Doña Elisa Racine, natural del Cantón de Neufchatel, en la República de Suiza, otorgaron testamentos *229mancomunados en la referida ciudad de San Juan, en los días 25 de agosto de 1860, 22 dé mayo de 1863 y 16 de mayo de 1885, conteniendo el último testamento cláusula derogatoria de los dos anteriores.
En el testamento de 16 de mayo de 1885 declararon los otorgantes -que eran vecinos de la ciudad de Ginebra en la mencionada república y estaban casados, habiendo procreado cuatro hijos, nombrados Teresa, Juan, María y Enriqueta, á quienes instituían por sus únicos y universales herederos; reconoció el Don Felipe como hija natural suya á Doña Margarita Hecht, dejándola por vía de legado de alimentos una pensión de $15 mensualesconfesó á favor de su consorte una aportación matrimonial de 40,0000 francos, procedentes de bienes que heredara de sus difuntos padres; y manifestaron ambos que á la esposa pertenecía una casa situada en la calle de la Fortaleza en esta ciudad, al esposo dos casas, una en la la calle de San Justo y la otra en la ciudad de Ginebra, y á entrambos todos los' demás bienes muebles y créditos que pudieran existir á su fallecimiento.
Don Felipe Hecht falleció en 14 de octubre de 1904 en la ciudad de Ginebra, bajo el testamento otorgado en esta ciudad de San Juan el 16 de mayo de 1885.
Con fecha 22 de marzo de 1905 Doña Margarita Hecht, bajo la dirección de los letrados Don Rafael López Landrón y Don Ricardo Lacosta, presentó ante la Corte de Distrito de San Juan demanda jurada, en la que, además de relatar los hechos expuestos, alegó que los tres testamentos de que se deja hecho mérito, la privaban de la legítima forzosa que le correspondía como hija natural reconocida de Don Felipe Hecht, equiparada por la ley á los herederos legítimos; que dichos testamentos declaraban aportaciones matrimoniales de Doña Elisa Racine absolutamente injustificadas; y que la viuda é hijos legítimos de Don Felipe Hecht, desde la fecha del fallecimiento de éste, se estaban aprovechando de los pro-ductos de los bienes hereditarios, sin darle participación en ellos, ni rendirle cuentas; por lo que se veía en la precisión *230de-demandarlos judicialmente y suplicaba se dictara sentencia bajo los siguientes pronunciamientos:
Primero. Declaratoria de nulidad de los tres testamentos ya expresados y de cuantas operaciones se hubiesen practi-cado en ejecución de los mismos.
Segundo. Entrega á la demandante de la legítima forzosa establecida en los artículos 904, 905 y 906 del Código Civil vi-gente en 14 de octubre de 1904, en que falleció Don Felipe Heclit.
Tercero. Rendición de cuenta justificada de todos los bienes dejados por Don Felipe Hecht y de sus frutos á partir de la fecha de su muerte.
Cuarto. Liquidación y partición de todos los bienes mue-bles é inmuebles hereditarios, radicados en Suiza y en esta Isla, mediante venta en pública subasta para su más cómoda división.
Quinto. Indemnización á la .demandante de daños y per-juicios y de los gastos y costas causadas.
Los demandados presentaron contestación jurada por sus abogados Acuña y Méndez, alegando que Don Felipe Hecht había otorgado los tres testamentos ya mencionados con todas las formalidades que exigían las leyes vigentes en la fecha de su otorgamiento; que Don Felipe Hecht había fallecido cier-tamente en Ginebra en 14 de octubre de 1904; que la aporta-ción matrimonial de 40,000 francos por Doña Elisa Racine era cierta; y que Don Francisco de Paula Acuña, como apode-rado de los demandados, había celebrado distintas conferen-cias con Don José Julián Ahedo, esposo de la demandante, y en esas conferencias le había manifestado por modo claro y terminante el propósito de los demandados de reconocer á la demandante los derechos legitimarios que como hija natural de Don Felipe Hecht, le concede el actual Código Civil revi-sado, en sustitución de la cuota alimenticia que su padre le señaló en el último testamento.
Como materia de reconvención agregaron los demandados que á Doña Elisa Racine debían serle reconocidos y regulados *231sus derechos hereditarios con relación á su esposo, de acuerdo con los preceptos del Código Civil revisado, al igual que por los demandados se reconocen á la demandante sus derechos legitimarios, con absoluta abstracción del último testamento y en armonía con la legislación vigente en esta Isla.
En consideración á las alegaciones hechas suplicaron los demandados:
Primero. Que se declare no haber lugar á la nulidad del testamento otorgado por Don Felipe Hecht en 16 de mayo de 1885, derogatorio ele los anteriores, sin perjuicio ele que, al practicarse la partición de sus bienes, se reconozcan á la de-mandante, en su condición de hija natural, los derechos de sucesión legítima, de acuerdo con el Código Civil vigente, en sustitución de la pensión alimenticia señalada en dicho tes-tamento.
Segundo. Que se declare válida y eficaz la aportación matrimonial de 40,000 francos, que en dicho testamento se consigna como hecha por la demandada Doña Teresa Hacine.
Tercero. Que se ordene la rendición de cuentas y entrega de productos con arreglo al haber que corresponda á la de-mandante, pues en ello están conformes los demandados.
Cuarto. Que se proceda á la partición de los bienes que constituyen la herencia, bajo el procedimiento establecido en la Ley de Procedimientos Especiales, aprobada en 9 de marzo del año 1905.
Quinto. Que se ordene que el haber correspondiente á la viuda Doña Elisa Hacine, se fije y liquide con.arreglo al Có-digo Civil vigente.
Sexto. Que se imponga á la demandante las costas del juicio.
Doña Margarita Hecht impugnó la contestación de la de-manda y contestó la reconvención, oponiendo que la firma Acuña y Méndez carecía de instrucciones oportunas para con-fesar, negar ó adicionar, en nombre de los demandados,, los hechos articuladas en la demanda; que los testamentos no habían sido otorgados con arreglo al derecho sustantivo; que *232siendo nulos los testamentos, Doña Elisa Racine no tiene más dereclios hereditarios que los correspondientes á la sucesión intestada; y que la aportación matrimonial de 40,000 francos por Doña Elisa Racine no era cierta, y había sido hecha con la mira de perjudicar la hija natural reconocida, Doña Margarita Hecht.
Por las razones expuestas, solicitó la demandante fuera desestimado el escrito de contestación á la demanda, como también la reconvención, dictándose sentencia eii los términos solicitados en la demanda.
Los demandados, invocando los artículos 139 y 140 del Código de Enjuiciamiento Civil, presentaron escrito enmen-dando la contestación á la demanda y la reconvención formu-lada, en el sentido de que lá contestación y la reconvención se limitaran única y exclusivamente en cuanto á sus efectos, á los bienes existentes en Puerto Rico, por carecer de juris-dicción la Corte de San Juan sobre los que radican en Gine-bra ; y como consecuencia de tal enmienda, solicitaron también se entendiera modificada la súplica de la contestación en el sentido de que la participación con que estaban conformes debía contraerse á los bienes existentes en Puerto Rico.
La demandante Doña Margarita Hecht impugnó la anterior enmienda por el fundamento de que los demandados, al contestar la demanda, se habían sometido libre y voluntaria-mente y sin reserva á la jurisdicción dé la Corte de San Juan para el conocimiento y resolución del litigio, en el cual se ventilan la manera y forma de liquidar, la unidad del caudal hereditario de Don Felipe-Hecht, cuya continencia no puede dividirse bajo pretexto de cambio de jurisdicción ya aceptada por ambas partes, sin perjuicio de las cortesías internacio-nales que en su caso deben guardarse; agregando, además, que Don Felipe Hecht, natural de Puerto Rico, no renunció su ciudadanía, que sus hijos todos, también nacidos en esta Isla, la conservan, y que las nupcias, cuyas aportaciones son objeto de liquidación en el pleito fueron celebradas" en Puerto Rico con sujeción á las leyes del país.
*233La corte ele San Juan, después de celebrado el juicio, pro-nunció sentencia en 31 de marzo de 1906, la que, copiada á la letra dice así:
“Sentencia. — El día diez y ocbo de diciembre de mil novecientos cinco y en corte abierta, se llamó este pleito parala vista por su orden de señalamiento, y comparecieron ambas partes y anunciaron que se encontraban listas para juicio.
‘ ‘ Acto seguido, demandante y demandado hicieron sus alegaciones, y por el mismo orden propusieron y practicaron sus pruebas é infor-maron oralmente.
“Y la corte, oídas las alegaciones, las pruébas y los informes, dictó sentencia con los siguientes pronunciamientos: »
“Primero. No haber lugar á declarar la nulidad de los testamentos otorgados por Felipe Heeht en veinte y. cinco de agosto de 1860 y veinte y dos de mayo de 1863 ante los Notarios Camuñas y Giménez, respectivamente, por ser absolutamente innecesaria tal declaración, dado que el mismo testador las revocó y anuló expresamente por su otro testamento de diez y seis de mayo de 1885, otorgado ante el No-tario Guerra.
“Segundo. No haber lugar de igual modo á declarar la nulidad del dicho testamento de diez y seis de mayo de 1885, otorgado ante el Notario Guerra, dado que la corte ha podido apreciar, á virtud de la prueba practicada, la certeza de la aportación matrimonial de cuarenta mil francos, hecha por la consorte del testador Felipe Iiecht. Y tal testamento deberá cumplirse, armonizando sus cláusulas con el derecho vigente á la muerte del testador, ó sea allá por el día catorce de octubre de mil novecientos cuatro, y
“Tercero. Haber lugar á condenar, como condena, á los deman-dados, ó sea Elisa Racine y Teresa, Juana, María y Enriqueta Heeht y Racine, á que, reconociendo el carácter de heredera forzosa que ostenta la demandante, como hija natural reconocida, de acuerdo con la Ley Civil vigente en 14 de octubre de 1904, que se aplicará también para todos los demás coherederos, y previo inventario, avalúo, parti-ción y adjudicación de todos los bienes de la herencia, le entregue la parte que le corresponda, debiendo, además, rendirle cuenta detallada y comprobada del movimiento del caudal hereditario á partir de la fe-cha de la muerte del testador hasta la fecha en que quede terminado el caso, con entrega de la parte proporcional de frutos que le correspon-dan. Y como en el presente caso existen bienes inmuebles pertenecien-tes á la herencia radicada en el país extranjero, en todo lo que sea nece-*234sario, se aplicarán las leyes del país en donde dichos bienes están sites.
“Y como gran parte de lo pedido en la demanda se niega- en la sentencia, y como á lo concedido en la sentencia en cierto modo se ha allanado la parte demandada, la corte resuelve que cada parte pague1 sus propias costas en este caso.
“Y líbrese ejecución para cumplir esta sentencia, que se regis-trará en el libro de sentencias de esta corte.
“Pronunciada en corte abierta hoy treinta de marzo de mil nove-cientos seis.
‘ ‘ Registrada hoy treinta y uno de marzo de mil novecientos seis. ’ ’’
La representación .de los demandados interesó la celebra-ción de un nuevo juicio, bajo moción fundada en que la sen-tencia definitiva pronunciada es contraria á la ley, y después de discutida dicha moción, fué declarada sin lugar por orden de 31 de mayo de 1906.
Contra esa orden interpuso apelación la representación de los demandados, sin que contra la sentencia interpusiera igual recurso, siendo de notar que la representación de la parte ape-lante en su alegato escrito ante esta corte, solicita se declare con lugar el recurso, anulando la sentencia apelada en cuanto al particular de la misma que la extiende á los bienes radicados en Ginebra, y declarándola limitada en sus efectos solamente á los bienes sitos en esta Isla, mientras que la pai'te apelada interesa se rechace de plano la apelación por no haber venido en forma, y en su defecto, se confirme en todas sus partes la sentencia apelada.
Ante todo debemos traer á consideración la cuestión pre-via propuesta por la representación de ja parte apelada, al solicitar en primer término que se rechace de plano la apela-ción por no haber venido en forma, á cuyo fin alega que el recurso de apelación interpuesto por los demandados contra la resolución de 31 de mayo de mil novecientos seis, denega-toria de nuevo juicio, no se ejercitó dentro del término de diez días señalados por el caso tercero del artículo 295 del Código cíe Enjuiciamiento Civil, pues dicho recurso no se notificó á la parte demandante hasta el día quince de junio *235siguiente, cuando ya aquel término había transcurrido, y ade-más, ha sido abandonado, toda vez que en el alegato estable-ciendo los fundamentos de la apelación, el abogado de los demandados nada arguye contra la providencia denegatoria de nuevo juicio, sino contra la sentencia final pronunciada.
5 Del récord aparece que el escrito interponiendo recurso de apelación contra la resolución de treinta y uno de mayo de mil novecientos seis, fué registrado en la secretaría de la corte de San Juan el día 9 de junio siguiente, y contra la manifestación hecha por la parte apelada de no haber sido notificada del recurso hasta el 15 de junio citado, obra tam-bién en el récord la declaración jurada del letrado de la parte apelante Don Eduardo Acuña, expresiva de que en el propio día, 9 de junio, envió al letrado Don Rafael López Landrón copia del escrito de apelación por medio de un mensajero, habiendo éste entregado la referida copia á una señora, con encargo de que la hiciera llegar á manos del destinatario, por encontrarse, á la sazón, ausente en Gfuayama y no estar en su despacho el. escribiente auxiliar del mismo, García de Que-veclo, á quien en el mismo día informó de lo ocurrido, supli-cándole recogiera la copia expresada y suscribiese en el original presentado ya en secretaría la constancia de su re-cibo, lo que ofreció hacer García de Queveclo, no obstante, lo cual reiteró copia del escrito el día 15 del repetido junio al Sr. López Landrón, por haber recibido aviso telefónico de no encontrarse en su oficina la copia de referencia.
En vista de esa declaración jurada, no desvirtuada por prueba alguna en contrario, y de que el escrito de apelación fué registrado en secretaría el día 9 de junio de mil novecien-tos seis, somos de opinión que no cabe desestimar el recurso por haberse* interpuesto fuera de término. Tampoco cabe estimarlo abandonado, según pretende la parte apelada, pues si bien las razones consignadas en el alegato, van encaminadas á obtener la revocación de la sentencia final, contra la que no se interpuso recurso de apelación, esas mismas razones fueron expuestas en apoyo de la solicitud de la celebración *236de nuevo juicio, y la sentencia habría de ser forzosamente revocada, si por esta corte se accediera á dicha solicitud.
La representación de los demandados, hoy apelantes, soli-citó la celebración de un nuevo juicio, por estimar contrario á derecho el tercer pronunciamiento de la sentencia en la parte relativa á que los demandados, previo inventario, ava-lúo, partición y adjudicación de todos los bienes de la herencia de Don Felipe Hecht, entreguen á la demandante la porción que le corresponda como heredera foi'zosa del finado, por entender que formando parte de dicha herencia bienes, tanto muebles como inmuebles, radicados en país extranjero, y es-tando sujeta parte de dichos bienes á un expediente sobre venta judicial, del que conoce con jurisdicción propia un tribunal civil de Ginebra, la corte de San Juan ha incurrido en error de derecho al atribuirse jurisdicción sobre tales bienes, cuya jurisdicción, según se alega, le fue negada específica-mente por la parte demandada, y tampoco podía ser adquirida por sumisión expresa ó tácita.
Ignoramos, pues no consta en el récord, la forma en que se verificó la citación de los demandados para el juicio; pero la comparecencia voluntaria de los mismos, por medio de los abogados Acuña y Méndez, es equivalente á la diligencia de su situación personal y entrega de la copia de la demanda, y desde ese momento la corte de San Juan adquirió jurisdicción sobre las partes y quedó sometido á dicha corte todo procedi-miento subsiguiente, según el artículo 98 del Código de Enjui-ciamiento Civil, que textualmente dice así:
“Artículo 98. — Desde la, entrega de la citación y de la copia de la demanda en un pleito civil en los casos en que se requiera la entrega de una copia de la demanda, ó desde que hubiere expirado el término de la publicación, cuando se ordenare la citación por publicación, se considerará que la corte ha adquirido jurisdicción sobre las partes y que ha quedado sometido á dicha corte todo procedimiento subsi-guiente.
“La comparecencia voluntaria de un demandado es equivalente á la diligencia de su citación personal y entrega de la copia de la demanda. ’ ’
*237Sometidos los demandados á la jurisdicción de la corte de San Juan, sn condición en el orden del procedimiento debe equipararse á la de los herederos de un ciudadano puertorri-queño, que como Don Felipe Hecht hubiera fallecido en país extranjero, dejando bienes muebles é inmuebles radicados en esta Isla y en el extranjero, y por esa analogía de condición parécenos que la cuestión propuesta en el escrito de enmienda á la contestación de la demanda y en la moción de nuevo juicio, alegando falta de jurisdicción en la corte de San Juan para extender los efectos legales de su sentencia á bienes radicados en Suiza, debe' resolverse como si se tratara de la participa-ción de herencia de un puertorriqueño fallecido eñ país extranjero con bienes allí y en esta Isla; y así como no podría sostenerse que la acción de partición de herencia contra los herederos de un ciudadano puertorriqueño, es improcedente cuando éste ha dejado bienes en el país y en el extranjero, tampoco cabe afirmar que dicha acción en el caso presente no es viable, por haber dejado Don Felipe Hecht bienes en Suiza y en Puerto Rico.
El haber hereditario, sean cuales fueren los elementos que lo integren, constituye una sola masa, y no puede liqui-darse y partirse, incluyendo en esas operaciones unos bienes y excluyendo otros. Los derechos que sobre esa masa asistan á la demandante Doña Margarita Hecht no pueden definirse y determinarse, teniendo en cuenta únicamente los bienes hereditarios existentes en Puerto Rico, con exclusión de los que existan en el extranjero, pues se dividiría así la continen-cia del negocio con perjuicio de sus derechos.
No se ha. traído al juicio prueba alguna sobre la legislación vigente en Suiza, sobre la transmisión por herencia á extran-jeros de bienes allí existentes, ni de los procedimientos que allí se siguen ó deben seguirse sobre dichos bienes en casos como el presente; pero esa omisión, sea cual fuere su trascen-dencia, no puede perjudicar la integridad de los derechos que asistan á Doña Margarita Hecht sobre los bienes de su difunto padre.
*238Nos parece aceptable el temperamento que ya la Corte de Distrito ele San Juan lia indicado en sil sentencia de que exis-tiendo bienes inmuebles, pertenecientes á la herencia radica-dos en país extranjero, en todo lo que sea1 necesario se aplique para la práctica de las operaciones testamentarias las leyes del país en donde dichos bienes están situados. Si las Leyes de Suiza proliiben la adquisición por un extranjero de bienes raíces allí' situados, ó limita la extensión ele la adquisición, hablamos en mera hipótesis, tales leyes deben ser respetadas, por ser principio general de derecho internacional privado1, basado^ en el concepto de soberanía de un estado, sea cual fuere éste, que la jurisdicción de los tribunales de otro Esta-do no puede afectar los bienes raíces en aquél situados. 'Em-pero, ese principio no arguye falta de jurisdicción en la corte sentenciadora para ordenar que en la fijación de los derechos hereditarios de Doña Margarita Hecht se tenga en cuenta la masa total de bienes que dejara su difunto padre, pues al pro-ceder así no dispone que determinados bienes raíces se adjudi-quen -á la demandante, y no extiende, por tanto, su acción de un modo concreto á bienes situados en país extranjero. En el presente caso no se trata de la posesión ó propiedad de bienes raíces ó inmuebles, sino de la distribución del as hereditario de Don Felipe Hecht, que comprende el conjunto ó universa-lidad de todos los bienes relictos por el mismo.
Aun más, como en el juicio se ha justificado que por con-ducto del Sr. Consul de Alemania en esta ciudad, fueron reci-bidos dos pliegos para citar á Don Julián Ahedo, en represen-tación de su esposa la demandante, á fin de que compareciera ante el tribunal civil de Ginebra en expediente sobre venta de bienes pertenecientes al finado Don Felipe Hecht, opinamos que, teniendo como tiene dicho tribunal jurisdicción propia, que no puede ser entorpecida ó limitada por acción de tribu-nales extranjeros, los efectos legales de los procedimientos que haya seguido ó esté siguiendo sobre bienes inmuebles ó muebles de Don Felipe Hecht, deben ser respetados, y, por tanto, los tribunales de Puerto Bico no pueden ir contra ellos, *239siendo Doña Margarita Heclit la que si se creyere agraviada podrá ejercitar en forma adecuada ante tribunal competente los derechos de que se crea asistida.-
Y no se entienda que con- semejante doctrina se cercenan los derechos hereditarios de Doña Margarita Hecht,'pues los demandados por el tercer' pronunciamiento de la sentencia, que en esa parte, no ha sido impugnado, están-obligados á ren-dirle cuenta detallada y comprobada del-movimiento del caudal hereditario y, en su consecuencia, de los bienes sujetos á procedimientos seguidos ante el tribunal.civil de Ginebra.
Por las razones expuestás, entendemos'que procede lá con-firmación del auto apelado y, en su consecuencia, debe quedar subsistente la sentencia pronunciada en el juicio, con la adi-ción de que las resoluciones dictadas ó que se dicten en proce-dimientos judiciales seguidos én el Cantón de Ginebra sobre bienes muebles ó inmuebles de Don Felipe 'Hecht allí exis-tentes, no pueden ser afectados por dicha sentencia, sin per-juicio del derecho que asista á las partes interesadas para impugnarlas ante jurisdicción competente, con las costas en la forma ordinaria. s

Resvelto de conformidad.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Figueras, MacLeary y Wolf.